BRYAN, Judge,
concurring specially.
I believe that the evidence presented would have supported a judgment terminating the father’s parental rights. However, as an appellate court, we cannot sit in judgment of disputed evidence presented ore tenus. Therefore, I concur.
I believe that it is also important to note that in the event the father seeks to enforce his visitation rights in a court having subject-matter jurisdiction over that issue, this court’s remand instructions do not require a court to grant a petition to enforce those rights.